Citation Nr: 0527290	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-15 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for the 
residuals of a fractured right mandible, status post open 
reduction internal fixation (ORIF).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the United States Marine 
Corps from May 1997 to May 2001.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York that, 
in part, granted service connection for the residuals of a 
fracture of the right jaw and assigned a noncompensable 
evaluation.

The veteran has appealed from a rating decision that awarded 
service connection and assigned a zero percent rating for the 
residuals of a right mandible fracture.  As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  The Board has therefore listed the issue on the 
title page as one of entitlement to a higher (compensable) 
initial rating.

In August 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  

The appellant submitted additional medical evidence 
concerning his claim at that August 2005 Board hearing.  He 
also provided a written waiver of review of that evidence by 
the agency of original jurisdiction and therefore referral to 
the RO of evidence received directly by the Board is not 
required.  In any case, since the matter is being remanded, 
the RO will nevertheless have the opportunity to consider the 
evidence submitted to the Board by the appellant in August 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (hereinafter Court) held that the described conditions 
in that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  

The RO has not yet addressed all of the symptomatology 
associated with the right mandible fracture residuals.  For 
example, there has been no mention of the surgical scar that 
resulted from the April 1998 ORIF procedure.  In this case, 
consideration of a separate compensable rating for the 
scarring of the right mandible area due to surgery is 
indicated as part of the fractured jaw residuals issue on 
appeal.  Nor has the RO considered the assignment of a 
separate rating under Diagnostic Code 8205 for the impairment 
of the right trigeminal nerve delineated in the December 2003 
VA dental examination.

The Board notes that the service medical records currently in 
evidence indicate that the appellant underwent a procedure to 
remove arch bars in May 1998.  The appellant was noted to be 
status post open reduction internal fixation (ORIF) of the 
right mandible on April 11, 1998, with malocclusion.  
However, no records relating to the April 1998 surgical 
procedure are in the claims file.  Therefore, the appellant's 
complete service medical records have not been obtained and 
associated with the claims file and thus the factors in an 
Esteban analysis cannot be addressed accurately.  The RO 
should take appropriate steps to obtain all of the 
appellant's records associated with the April 1998 ORIF 
procedure.

These considerations require the gathering of additional 
records as well as further opinions by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371 (1993).

Based on the foregoing, the Board finds that another 
comprehensive VA examination is in order to identify the 
nature and extent of the residuals of the appellant's jaw 
injury, and specifically to accurately identify each 
manifestation (dental, nerve and skin, for example) and the 
extent and severity thereof.  The Board finds that such an 
examination is necessary to evaluate the disability on appeal 
and to delineate the symptomatology related to the 
disability.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2004) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
veteran of the information and evidence 
yet needed to substantiate his claim and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession pertinent to 
his claim on appeal.  38 C.F.R. § 3.159 
(2004).

2.  The RO should contact all appropriate 
sources in an attempt to obtain the 
appellant's missing Marine Corps service 
medical records; in particular, the 
records from the April 1998 ORIF surgery.  
These records should be associated with 
the claims file.  To the extent that 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
of his jaw fracture residuals.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claim on appeal, including all VA 
treatment, to the extent not already on 
file.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  The veteran should 
be asked to submit all pertinent 
information or evidence in his 
possession.

4.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule the appellant for 
appropriate VA medical examination(s) to 
accurately determine and delineate all 
the residuals of the right mandible 
fracture status post ORIF.  All 
appropriate tests, including x-rays, 
should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of any report.  The 
appellant's claims file, including a copy 
of this remand, the service medical 
records and any additional records 
obtained pursuant to the development 
requested above must be made available to 
the examiner(s) for review in conjunction 
with the examination(s).  The examiner(s) 
should be requested to specifically 
identify each specific nerve, muscle, 
bone or portion of skin affected by the 
jaw fracture or ORIF surgery and comment 
upon the nature, extent, and current 
degree of impairment manifested.  

In particular, the examiner(s) must 
describe in detail the relative degree or 
percentage of sensory manifestation or 
motor loss due to nerve damage (to 
include identification of each nerve so 
affected), as well as the relative degree 
or percentage of the loss, if any, of 
masticatory function.  The examiner(s) 
must state whether or not there is 
malunion or displacement of the mandible; 
whether or not there is loss of the 
mandible involving temporomandibular 
articulation; and whether or not there is 
loss of any part of the ramus or the 
condyloid process, to include whether 
there is loss of temporomandibular 
articulation.  The examiner(s) must 
measure the appellant's inter-incisal 
range and his lateral excursion (in 
millimeters).  

Specific findings should be made with 
respect to the location, size and shape 
of the scar from the ORIF with a detailed 
description of any associated pain or 
tenderness as well as the presence of any 
disfigurement or any limitations caused 
by any adhesions or nerve impairment.

4.  Upon receipt of the VA examination 
report(s), the RO should conduct a review 
to verify that all requested findings and 
opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report(s) to the VA 
examiner(s) for corrections or additions.

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  The 
RO should consider all of the evidence of 
record, and any additional evidence 
obtained by the RO pursuant to this 
remand.  

Consideration should be given to the 
possibility of separate ratings for 
scars, paralysis of the trigeminal nerve 
(Diagnostic Code 8205), malunion of the 
mandible (Diagnostic Code 9904), limited 
motion of the temporomandibular 
articulation (Diagnostic Code 9905), loss 
of while or part of the ramus or 
condyloid process (Diagnostic Codes 9906, 
9907 and 9908) , traumatic arthritis 
(Diagnostic Code 5010) and any other 
potential sources of a further disability 
rating of the right jaw fracture 
residuals, including functional loss due 
to pain. 

The RO should specifically consider the 
guidelines established in Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), Allen 
v. Brown, 7 Vet. App. 439, 448 (1995), 
and pertinent General Counsel Opinions.

6.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



		
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


